DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14, and 18-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 10 was previously indicated as being allowable with the exception of the rejection under 35 USC 112 b. Claim 10 has been amended to overcome the previous rejection. Claims 1 and 14 have been amended to overcome the previous 35 USC 112 a rejections.  US 6,739,728 (Erbert, figs. 1 and 3) represents the closest prior art as discussed in relation to claim 10 in the previous office action. However, Erbert does not teach the discontinuous phase jumps and wrapping of claims 1 and 14. While US 2015/0043054 (Booth) does teach phase wrapping and phase jumps for phase front and pulse front control (title and figs. 4-6), there is no suggestion or motivation to combine the function with the optic used for stretching or compressing in claims 1 and 14. The remaining claims are allowed due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/Primary Examiner, Art Unit 2828